

Exhibit 10.5


Final






To:     Alan Merkur


From:    Chaim Katzman


Date:  3/11/03


TERM SHEET FOR EMPLOYMENT CONTRACT




Term Of Agreement
3 years commencing January 1, 2003 - Automatically renewable for successive 1
year terms, unless either party advises the other party at least 90 days prior
to termination as to its intent not to renew.
   
Base Salary
$190,000 per annum with CPI increases each anniversary
   
Restricted Stock
10,500 shares vesting over a three year period
   
Stock Option
T/B/D After the full vesting of the previous grant
   
Annual Cash Bonus
40% target. formula equal to other Senior Executives
   
Miscellaneous
$500 car allowance + Health Benefits allowance + other customary perquisites
   
Change of Control
Upon a Change of Control as defined:
     
Lump sum payment equal to 150% of the Base Salary + 150% of most recent bonus.
     
All remaining restricted stocks and options to become vested.
   
Termination
In the event of Termination without cause as defined, conditions of Change of
Control shall apply.
   
Other
In the event of death or disability:
     
All stock and options shall vest.
     
Payment of 1 year salary or life insurance at the same amount paid by the
company (employee to determine beneficiaries)
   



 
